 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MK MANAGEMENT INC., a            ) CASE NO. 8:19-cv-01567 DOC (ADSx)
     California Corporation,          )
12                                    ) STIPULATED PROTECTIVE ORDER
                   Plaintiff,         )
13                                    )
14   vs.                              )
                                      )
15   HARTFORD CASUALTY                )
     INSURANCE COMPANY, an            )
16   Indiana Corporation authorized )
17   to do business in California and )
     also known as The Hartford;      )
18   and DOES 1 through 100,          )
     inclusive,                       )
19                                    )
                   Defendants.        )
20                                    )
21
22   I.       PURPOSES AND LIMITATIONS
23            A.    Discovery in this action is likely to involve production of
24            confidential, proprietary, or private information for which special
25            protection from public disclosure and from use for any purpose other
26            than prosecuting this litigation may be warranted. Accordingly, the
27            parties hereby stipulate to and petition the Court to enter the following
28             Stipulated Protective Order. The parties acknowledge that this Order
                                             -1-
          Stipulated Protective Order                         Case No. 19cv1567
 1         does not confer blanket protections on all disclosures or responses to
 2         discovery and that the protection it affords from public disclosure and
 3         use extends only to the limited information or items that are entitled to
 4         confidential treatment under the applicable legal principles.       The
 5         parties further acknowledge, as set forth in Section XIII(C), below,
 6         that this Stipulated Protective Order does not entitle them to file
 7         confidential information under seal; Civil Local Rule 79-5 sets forth
 8         the procedures that must be followed and the standards that will be
 9         applied when a party seeks permission from the Court to file material
10         under seal.
11   II.   GOOD CAUSE STATEMENT
12         A.    This action is likely to involve trade secrets, commercial,
13         financial, technical and/or proprietary information for which special
14         protection from public disclosure and from use for any purpose other
15         than prosecution of this action is warranted. Such confidential and
16         proprietary materials and information consist of, among other things,
17         confidential business or financial information, information regarding
18         confidential business practices, personal or privileged information
19         subject to the Insurance Information and Privacy Protection Act
20         (Cal.Ins.C. § 791.01 et seq.), claim files and underwriting files of an
21         insurer or other confidential commercial information (including
22         information implicating privacy rights of third parties), information
23         otherwise generally unavailable to the public, or which may be
24         privileged or otherwise protected from disclosure under state or
25         federal statutes, court rules, case decisions, or common law.
26         Accordingly, to expedite the flow of information, to facilitate the
27         prompt resolution of disputes over confidentiality of discovery
28          materials, to adequately protect information the parties are entitled to
                                          -2-
       Stipulated Protective Order                           Case No. 19cv1567
 1          keep confidential, to ensure that the parties are permitted reasonable
 2          necessary uses of such material in preparation for and in the conduct
 3          of trial, to address their handling at the end of the litigation, and serve
 4          the ends of justice, a protective order for such information is justified
 5          in this matter. It is the intent of the parties that information will not be
 6          designated as confidential for tactical reasons and that nothing be so
 7          designated without a good faith belief that it has been maintained in a
 8          confidential, non-public manner, and there is good cause why it
 9          should not be part of the public record of this case.
10   III.   DEFINITIONS
11          A.    Action: The present action generally entitled MK Management,
12          Inc. v. Hartford Casualty Insurance Company, et. al., originally filed in
13          the Orange County Superior Court as case no. 30-2019-01083278-
14          CU-IC-CJC, and after removal to this court, as case no. No. 8:19-cv-
15          01567-DOC (ADSx).
16          B.    Challenging Party: A Party or Non-Party that challenges the
17          designation of information or items under this Order.
18          C.    “CONFIDENTIAL” Information or Items: Information (regardless
19          of how it is generated, stored or maintained) or tangible things that
20          qualify for protection under Federal Rule of Civil Procedure 26(c), and
21          as specified above in the Good Cause Statement.
22          D.    Counsel: Outside Counsel of Record and House Counsel (as
23          well as their support staff).
24          E.    Designating Party:        A Party or Non-Party that designates
25          information or items that it produces in disclosures or in responses to
26          discovery as “CONFIDENTIAL.”
27          F.    Disclosure or Discovery Material:        All items or information,
28          regardless of the medium or manner in which it is generated, stored,
                                        -3-
       Stipulated Protective Order                         Case No. 19cv1567
 1       or maintained (including, among other things, testimony, transcripts,
 2       and tangible things), that are produced or generated in disclosures or
 3       responses to discovery in this matter.
 4       G.    Expert: A person with specialized knowledge or experience in
 5       a matter pertinent to the litigation who has been retained by a Party
 6       or its counsel to serve as an expert witness or as a consultant in this
 7       Action.
 8       H.    House Counsel: Attorneys who are employees of a party to this
 9       Action. House Counsel does not include Outside Counsel of Record
10       or any other outside counsel.
11       I.    Non-Party:     Any natural person, partnership, corporation,
12       association, or other legal entity not named as a Party to this action.
13       J.    Outside Counsel of Record: Attorneys who are not employees
14       of a party to this Action but are retained to represent or advise a party
15       to this Action and have appeared in this Action on behalf of that party
16       or are affiliated with a law firm which has appeared on behalf of that
17       party, and includes support staff.
18       K.    Party:   Any party to this Action, including all of its officers,
19       directors, employees, consultants, retained experts, and Outside
20       Counsel of Record (and their support staffs).
21       L.    Producing Party:        A Party or Non-Party that produces
22       Disclosure or Discovery Material in this Action.
23       M.    Professional Vendors: Persons or entities that provide litigation
24       support   services   (e.g.,   photocopying,   videotaping,   translating,
25       preparing exhibits or demonstrations, and organizing, storing, or
26       retrieving data in any form or medium) and their employees and
27       subcontractors.
28       N.     Protected Material: Any Disclosure or Discovery Material that is
                                       -4-
     Stipulated Protective Order                          Case No. 19cv1567
 1         designated as “CONFIDENTIAL.”
 2         O.     Receiving Party: A Party that receives Disclosure or Discovery
 3         Material from a Producing Party.
 4   IV.   SCOPE
 5         A.     The protections conferred by this Stipulation and Order cover
 6         not only Protected Material (as defined above), but also (1) any
 7         information copied or extracted from Protected Material; (2) all
 8         copies, excerpts, summaries, or compilations of Protected Material;
 9         and (3) any testimony, conversations, or presentations by Parties or
10         their Counsel that might reveal Protected Material.
11         B.     Any use of Protected Material at trial shall be governed by the
12   orders of the trial judge. This Order does not govern the use of Protected
13   Material at trial.
14   V.    DURATION
15         A.     Even after final disposition of this litigation, the confidentiality
16         obligations imposed by this Order shall remain in effect until a
17         Designating Party agrees otherwise in writing or a court order
18         otherwise directs. Final disposition shall be deemed to be the later of
19         (1) dismissal of all claims and defenses in this Action, with or without
20         prejudice; and (2) final judgment herein after the completion and
21         exhaustion of all appeals, rehearings, remands, trials, or reviews of
22         this Action, including the time limits for filing any motions or
23         applications for extension of time pursuant to applicable law.
24   VI.   DESIGNATING PROTECTED MATERIAL
25         A.     Exercise of Restraint and Care in Designating Material for
26   Protection
27                1.      Each Party or Non-Party that designates information or
28              items for protection under this Order must take care to limit any
                                        -5-
      Stipulated Protective Order                          Case No. 19cv1567
 1             such designation to specific material that qualifies under the
 2             appropriate standards. The Designating Party must designate
 3             for protection only those parts of material, documents, items, or
 4             oral or written communications that qualify so that other
 5             portions of the material, documents, items, or communications
 6             for which protection is not warranted are not swept unjustifiably
 7             within the ambit of this Order.
 8             2.    Mass, indiscriminate, or routinized designations are
 9             prohibited. Designations that are shown to be clearly unjustified
10             or that have been made for an improper purpose (e.g., to
11             unnecessarily encumber the case development process or to
12             impose unnecessary expenses and burdens on other parties)
13             may expose the Designating Party to sanctions.
14             3.    If it comes to a Designating Party’s attention that
15             information or items that it designated for protection do not
16             qualify for protection, that Designating Party must promptly
17             notify all other Parties that it is withdrawing the inapplicable
18             designation.
19       B.    Manner and Timing of Designations
20             1.    Except as otherwise provided in this Order (see, e.g.,
21             Section B(2)(b) below), or as otherwise stipulated or ordered,
22             Disclosure or Discovery Material that qualifies for protection
23             under this Order must be clearly so designated before the
24             material is disclosed or produced.
25             2.    Designation in conformity with this Order requires the
26             following:
27                   a.     For information in documentary form (e.g., paper or
28                   electronic    documents,    but   excluding   transcripts   of
                                        -6-
     Stipulated Protective Order                            Case No. 19cv1567
 1                   depositions or other pretrial or trial proceedings), that the
 2                   Producing Party affix at a minimum, the legend
 3                   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
 4                   to each page that contains protected material. If only a
 5                   portion or portions of the material on a page qualifies for
 6                   protection, the Producing Party also must clearly identify
 7                   the protected portion(s) (e.g., by making appropriate
 8                   markings in the margins).
 9                   b.    A Party or Non-Party that makes original documents
10                   available for inspection need not designate them for
11                   protection until after the inspecting Party has indicated
12                   which documents it would like copied and produced.
13                   During the inspection and before the designation, all of
14                   the material made available for inspection shall be
15                   deemed “CONFIDENTIAL.”           After the inspecting Party
16                   has identified the documents it wants copied and
17                   produced, the Producing Party must determine which
18                   documents, or portions thereof, qualify for protection
19                   under this Order. Then, before producing the specified
20                   documents,    the    Producing    Party   must    affix   the
21                   “CONFIDENTIAL legend” to each page that contains
22                   Protected Material. If only a portion or portions of the
23                   material on a page qualifies for protection, the Producing
24                   Party also must clearly identify the protected portion(s)
25                   (e.g., by making appropriate markings in the margins).
26                   c.    For testimony given in depositions, that the
27                   Designating Party identify the Disclosure or Discovery
28                   Material on the record, before the close of the deposition
                                       -7-
     Stipulated Protective Order                          Case No. 19cv1567
 1                     all protected testimony.
 2                     d.    For information produced in form other than
 3                     document and for any other tangible items, that the
 4                     Producing Party affix in a prominent place on the exterior
 5                     of the container or containers in which the information is
 6                     stored the legend “CONFIDENTIAL.” If only a portion or
 7                     portions of the information warrants protection, the
 8                     Producing Party, to the extent practicable, shall identify
 9                     the protected portion(s).
10          C.   Inadvertent Failure to Designate
11               1.    If timely corrected, an inadvertent failure to designate
12               qualified information or items does not, standing alone, waive
13               the Designating Party’s right to secure protection under this
14               Order for such material.          Upon timely correction of a
15               designation, the Receiving Party must make reasonable efforts
16               to assure that the material is treated in accordance with the
17               provisions of this Order.
18   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
19          A.   Timing of Challenges
20               1.    Any Party or Non-Party may challenge a designation of
21               confidentiality at any time that is consistent with the Court’s
22               Scheduling Order.
23          B.   Meet and Confer
24               1.    The Challenging Party shall initiate the dispute resolution
25               process under Local Rule 37.1 et seq.
26          C.   The burden of persuasion in any such challenge proceeding
27          shall be on the Designating Party. Frivolous challenges, and those
28         made for an improper purpose (e.g., to harass or impose
                                  -8-
      Stipulated Protective Order                 Case No. 19cv1567
 1       unnecessary expenses and burdens on other parties) may expose
 2       the Challenging Party to sanctions. Unless the Designating Party has
 3       waived or withdrawn the confidentiality designation, all parties shall
 4       continue to afford the material in question the level of protection to
 5       which it is entitled under the Producing Party’s designation until the
 6       Court rules on the challenge.
 7   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 8       A.    Basic Principles
 9             1.    A Receiving Party may use Protected Material that is
10             disclosed or produced by another Party or by a Non-Party in
11             connection with this Action only for prosecuting, defending, or
12             attempting to settle this Action. Such Protected Material may
13             be disclosed only to the categories of persons and under the
14             conditions described in this Order. When the Action has been
15             terminated, a Receiving Party must comply with the provisions
16             of Section XIV below.
17             2.    Protected Material must be stored and maintained by a
18             Receiving Party at a location and in a secure manner that
19             ensures that access is limited to the persons authorized under
20             this Order.
21       B.    Disclosure of “CONFIDENTIAL” Information or Items
22             1.    Unless otherwise ordered by the Court or permitted in
23             writing by the Designating Party, a Receiving Party may
24             disclose any information or item designated “CONFIDENTIAL”
25             only to:
26                   a.      The Receiving Party’s Outside Counsel of Record in
27                   this Action, as well as employees of said Outside Counsel
28                   of Record to whom it is reasonably necessary to disclose
                                      -9-
     Stipulated Protective Order                         Case No. 19cv1567
 1                   the information for this Action;
 2                   b.    The officers, directors, and employees (including
 3                   House Counsel) of the Receiving Party to whom
 4                   disclosure is reasonably necessary for this Action;
 5                   c.    Experts (as defined in this Order) of the Receiving
 6                   Party to whom disclosure is reasonably necessary for this
 7                   Action and who have signed the “Acknowledgment and
 8                   Agreement to Be Bound” (Exhibit A);
 9                   d.    The Court and its personnel;
10                   e.    Court reporters and their staff;
11                   f.    Professional jury or trial consultants, mock jurors,
12                   and   Professional    Vendors      to   whom   disclosure   is
13                   reasonably necessary or this Action and who have signed
14                   the “Acknowledgment and Agreement to be Bound”
15                   attached as Exhibit A hereto;
16                   g.    The author or recipient of a document containing
17                   the information or a custodian or other person who
18                   otherwise possessed or knew the information;
19                   h.    During their depositions, witnesses, and attorneys
20                   for witnesses, in the Action to whom disclosure is
21                   reasonably necessary provided: (i) the deposing party
22                   requests that the witness sign the “Acknowledgment and
23                   Agreement to Be Bound;” and (ii) they will not be
24                   permitted to keep any confidential information unless they
25                   sign the “Acknowledgment and Agreement to Be Bound,”
26                   unless otherwise agreed by the Designating Party or
27                   ordered by the Court. Pages of transcribed deposition
28                   testimony or exhibits to depositions that reveal Protected
                                      - 10 -
     Stipulated Protective Order                           Case No. 19cv1567
 1                     Material may be separately bound by the court reporter
 2                     and may not be disclosed to anyone except as permitted
 3                     under this Stipulated Protective Order; and
 4                     i.    Any mediator or settlement officer, and their
 5                     supporting personnel, mutually agreed upon by any of the
 6                     parties engaged in settlement discussions.
 7   IX.   PROTECTED         MATERIAL        SUBPOENAED          OR     ORDERED
 8         PRODUCED IN OTHER LITIGATION
 9         A.    If a Party is served with a subpoena or a court order issued in
10         other litigation that compels disclosure of any information or items
11         designated in this Action as “CONFIDENTIAL,” that Party must:
12               1.    Promptly notify in writing the Designating Party.       Such
13               notification shall include a copy of the subpoena or court order;
14               2.    Promptly notify in writing the party who caused the
15               subpoena or order to issue in the other litigation that some or all
16               of the material covered by the subpoena or order is subject to
17               this Protective Order. Such notification shall include a copy of
18               this Stipulated Protective Order; and
19               3.    Cooperate with respect to all reasonable procedures
20               sought to be pursued by the Designating Party whose
21               Protected Material may be affected.
22         B.    If the Designating Party timely seeks a protective order, the
23         Party served with the subpoena or court order shall not produce any
24         information designated in this action as “CONFIDENTIAL” before a
25         determination by the Court from which the subpoena or order issued,
26         unless the Party has obtained the Designating Party’s permission.
27         The Designating Party shall bear the burden and expense of seeking
28         protection in that court of its confidential material and nothing in these
                                            - 11 -
      Stipulated Protective Order                               Case No. 19cv1567
 1        provisions should be construed as authorizing or encouraging a
 2        Receiving Party in this Action to disobey a lawful directive from
 3        another court.
 4   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5        PRODUCED IN THIS LITIGATION
 6        A.    The terms of this Order are applicable to information produced
 7        by a Non-Party in this Action and designated as “CONFIDENTIAL.”
 8        Such information produced by Non-Parties in connection with this
 9        litigation is protected by the remedies and relief provided by this
10        Order.     Nothing in these provisions should be construed as
11        prohibiting a Non-Party from seeking additional protections.
12        B.    In the event that a Party is required, by a valid discovery
13        request, to produce a Non-Party’s confidential information in its
14        possession, and the Party is subject to an agreement with the Non-
15        Party not to produce the Non-Party’s confidential information, then
16        the Party shall:
17              1.    Promptly notify in writing the Requesting Party and the
18              Non-Party that some or all of the information requested is
19              subject to a confidentiality agreement with a Non-Party;
20              2.    Promptly provide the Non-Party with a copy of the
21              Stipulated Protective Order in this Action, the relevant discovery
22              request(s), and a reasonably specific description of the
23              information requested; and
24              3.    Make the information requested available for inspection
25              by the Non-Party, if requested.
26        C.    If the Non-Party fails to seek a protective order from this court
27        within 14 days of receiving the notice and accompanying information,
28         the Receiving Party may produce the Non-Party’s confidential
                                   - 12 -
      Stipulated Protective Order                 Case No. 19cv1567
 1          information responsive to the discovery request.        If the Non-Party
 2          timely seeks a protective order, the Receiving Party shall not produce
 3          any information in its possession or control that is subject to the
 4          confidentiality agreement with the Non-Party before a determination
 5          by the court. Absent a court order to the contrary, the Non-Party shall
 6          bear the burden and expense of seeking protection in this court of its
 7          Protected Material.
 8   XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          A.    If a Receiving Party learns that, by inadvertence or otherwise, it
10          has disclosed Protected Material to any person or in any
11          circumstance not authorized under this Stipulated Protective Order,
12          the Receiving Party must immediately (1) notify in writing the
13          Designating Party of the unauthorized disclosures, (2) use its best
14          efforts to retrieve all unauthorized copies of the Protected Material,
15          (3) inform the person or persons to whom unauthorized disclosures
16          were made of all the terms of this Order, and (4) request such person
17          or persons to execute the “Acknowledgment and Agreement to be
18          Bound” that is attached hereto as Exhibit A.
19   XII.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20          PROTECTED MATERIAL
21          A.    When a Producing Party gives notice to Receiving Parties that
22          certain inadvertently produced material is subject to a claim of
23          privilege, confidentiality pursuant to this order, or other protection, the
24          obligations of the Receiving Parties are those set forth in Federal
25          Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
26          modify whatever procedure may be established in an e-discovery
27          order that provides for production without prior privilege review.
28         Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                       - 13 -
      Stipulated Protective Order                        Case No. 19cv1567
 1        parties reach an agreement on the effect of disclosure of a
 2        communication or information covered by the attorney-client privilege
 3        or work product protection, the parties may incorporate their
 4        agreement in the Stipulated Protective Order submitted to the Court.
 5   XIII. MISCELLANEOUS
 6        A.    Right to Further Relief
 7              1.    Nothing in this Order abridges the right of any person to
 8        seek its modification by the Court in the future.
 9        B.    Right to Assert Other Objections
10              1.    By stipulating to the entry of this Protective Order, no
11              Party waives any right it otherwise would have to object to
12              disclosing or producing any information or item on any ground
13              not addressed in this Stipulated Protective Order. Similarly, no
14              Party waives any right to object on any ground to use in
15              evidence of any of the material covered by this Protective
16              Order.
17        C.    Filing Protected Material
18              1.    A Party that seeks to file under seal any Protected
19              Material must comply with Civil Local Rule 79-5.         Protected
20              Material may only be filed under seal pursuant to a court order
21              authorizing the sealing of the specific Protected Material at
22              issue. If a Party's request to file Protected Material under seal
23              is denied by the Court, then the Receiving Party may file the
24              information in the public record unless otherwise instructed by
25              the Court.
26   XIV. FINAL DISPOSITION
27        A.    After the final disposition of this Action, as defined in Section V,
28         within sixty (60) days of a written request by the Designating Party,
                                        - 14 -
      Stipulated Protective Order                           Case No. 19cv1567
 1        each Receiving Party must return all Protected Material to the
 2        Producing Party or destroy such material.                    As used in this
 3        subdivision, “all Protected Material” includes all copies, abstracts,
 4        compilations, summaries, and any other format reproducing or
 5        capturing any of the Protected Material.             Whether the Protected
 6        Material is returned or destroyed, the Receiving Party must submit a
 7        written certification to the Producing Party (and, if not the same
 8        person or entity, to the Designating Party) by the 60 day deadline that
 9        (1) identifies (by category, where appropriate) all the Protected
10        Material that was returned or destroyed and (2) affirms that the
11        Receiving Party has not retained any copies, abstracts, compilations,
12        summaries or any other format reproducing or capturing any of the
13        Protected Material.       Notwithstanding this provision, Counsel are
14        entitled to retain an archival copy of all pleadings, motion papers,
15        trial,   deposition,   and    hearing      transcripts,    legal    memoranda,
16        correspondence, deposition and trial exhibits, expert reports, attorney
17        work product, and consultant and expert work product, even if such
18        materials contain Protected Material. Any such archival copies that
19        contain or constitute Protected Material remain subject to this
20        Protective Order as set forth in Section V.
21        B.       Any violation of this Order may be punished by any and all
22        appropriate      measures     including,     without      limitation,   contempt
23        proceedings and/or monetary sanctions.
24                 I, Michael L. Parker, attest that all signatories listed below have
25   concurred in the content and have authorized the filing of this Stipulated
26   Protective Order.
27
28
                                           - 15 -
      Stipulated Protective Order                                   Case No. 19cv1567
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3
     DATED: September 20, 2019      SMITH SMITH & FEELEY LLP
 4
 5                                      s/ Michael L. Parker
                                    Attorney for Defendant HARTFORD
 6                                  CASUALTY INSURANCE COMPANY
 7                                  Email: mparker@insurlaw.com

 8
 9   DATED: September 20, 2019      LAW OFFICES OF MOKRI &
                                    ASSOCIATES
10
11                                      s/ Brad A. Mokri
                                    Attorney for Plaintiff
12                                  MK MANAGEMENT INC.
                                    Email: bmokri@mokrilaw.com
13
14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
16
     Dated: September 24, 2019           /s/ Autumn D. Spaeth
17                                  HONORABLE AUTUMN D. SPAETH
18                                  United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                    - 16 -
      Stipulated Protective Order                    Case No. 19cv1567
 1                               EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,                               [print or type full name], of
 4                   [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order
 6   that was issue by the United States District Court for the Central District of
 7   California on [DATE] in the case of                                      [insert
 8   formal name of the case and the number and initials assigned to it by the
 9   Court]. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this
15   Order.
16           I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the
18   terms of this Stipulated Protective Order, even if such enforcement
19   proceedings occur after termination of this action. I hereby appoint
20                         [print or type full name] of                             [print
21   or type full address and telephone number] as my California agent for
22   service of process in connection with this action or any proceedings related
23   to enforcement of this Stipulated Protective Order.
24
25   Date:
26   City and State where sworn and signed:
27   Printed Name:
28   Signature:
                                              - 17 -
      Stipulated Protective Order                                  Case No. 19cv1567
